AO 245ll(CASD Rev. 1/19) Judgment in a Criminal Case                                                        FILED
                                        UNITED STATES DISTRICT C                                            JUN 2 1 2019
                                          SOUTHERN DISTRICT OF CALIFORNI                           CLERK, U.S. DISTRICT C URT
                                                                                                 SOUTHERN DISTRICT OF. C  FORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN                 INUMINAL CASE            EPUTY
                                   v.                                (For Offenses Committed On or After November l, 1987)

      BRAYAN FRANCISCO REYES-RODRIGUEZ (1)                              Case Number:          19CR0501-JM

                                                                     NGHI THANH LAM
                                                                     Defendant's Attorney
USM Number                         61733298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)        ONE (1) OF THE INFORMATION

      was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense(s ):
                                                                                                                      Count
Title & Section                     Nature of Offense                                                                Number{s)
8 USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                            1




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

      Count(s)                                                 is          dismissed on the motion of the United States.

       Assessment : $ I 00 - WAJVED



D      JVT A Assessment*: $
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI    No fine                D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     JUNE 21. 2019
                                                                     Date of Imposition of Sentence
A02453 (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 BRAYAN FRANCISCO REYES-RODRIGUEZ ( 1)                                   Judgment - Page 2 of2
CASE NUMBER:               l 9CR0501-JM

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:


       0     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0     on or before
       0     as notified by the United States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                - - - - - - - - - - - - - to - - - - - - - - - - - - - - -

at   ~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR0501-JM
